

116 HRES 875 IH: Expressing the sense of the House of Representatives that domain name registration information, referred to as “WHOIS” information, is critical to the protection of the United States national and economic security, intellectual property rights enforcement, cybersecurity, as well as the health, safety, and privacy of its citizens, and should remain readily accessible.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 875IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Latta submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that domain name registration information, referred to as WHOIS information, is critical to the protection of the United States national and economic security, intellectual property rights enforcement, cybersecurity, as well as the health, safety, and privacy of its citizens, and should remain readily accessible.Whereas WHOIS information is the information regarding who is behind a domain name registration; Whereas WHOIS information has been widely available since before the dawn of the commercial internet; Whereas law enforcement, public interest groups, and the private sector use WHOIS information to help identify those individuals behind websites engaged in illegal and malicious activity; Whereas law enforcement, public interest groups, and the private sector use WHOIS information to make connections among websites that have similar or identical registration information to help identify patterns of illicit activity and prevent additional harm; Whereas law enforcement, public interest groups, and the private sector use WHOIS information to aid consumer protection on the internet, protect privacy, combat illegal online drug sales, enforce intellectual property laws, identify and stop human, sex, and animal trafficking, as well as in the defense of homeland and national security; Whereas the multistakeholder community continues to work diligently to create a service that both provides access to domain registrant information for legitimate, lawful needs and complies with privacy laws; Whereas the National Telecommunications and Information Administration (NTIA) requires that registries and registrars managing the United States top-level domain maintain publicly accessible accurate WHOIS; andWhereas the NTIA identified WHOIS information as a critical tool in its April 2019 letter to the Internet Corporation for Assigned Names and Numbers (ICANN) and encouraged the swift creation of a system that allows for continued access to WHOIS data for parties with legitimate interests, like law enforcement, public interest groups, intellectual property rights holders, and cybersecurity researchers: Now, therefore, be it That it is the sense of the House of Representatives that the domain name registration information, referred to as WHOIS information, is critical to the protection of the United States national and economic security, intellectual property rights enforcement, cybersecurity, as well as the health, safety, and privacy of its citizens, and should remain open and accessible. 